Exhibit 10.10(d)

AMENDMENT TO CERTAIN STOCK PLANS

Pursuant to action taken by the Compensation Committee of the Board of Directors
of Avis Budget Group, Inc. in December 2011, the following amendment was
approved in respect of the following plan:

1997 Stock Option Plan

Notwithstanding any other provision of this plan to the contrary, the
Compensation Committee of the Board of Director’s of Avis Budget Group, Inc.
(the “Avis Budget Committee”) may, in its sole discretion, permit any award
granted under this plan to be transferred to a “family member” (within the
meaning of Section A.1(a)(5) of the general instructions of Form S-8) for estate
planning purposes and for no value, provided that such transfer shall only be
valid upon execution of a written instrument in form and substance acceptable to
the Avis Budget Committee in its sole discretion evidencing such transfer and
the transferee’s acceptance thereof signed by the grantee and the transferee,
and provided, further, that such award may not be subsequently transferred other
than by will or by the laws of descent and distribution or to another “family
member” (as permitted by the Avis Budget Committee in its sole discretion) in
accordance with the terms of this plan and the applicable award agreement.